Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-14 and 16-22 are pending in the application. Claim 15 has been canceled. Claims 22 in newly added. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7, 9-11 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Patent 5,398,354 hereinafter referred to as Balonick in view of US Patent Publication US2015/0096121A1 hereinafter referred to as Scarleski. Balonick discloses a mattress 10 with adjustable height and hardness, the mattress comprising: a base layer 12 comprising a top surface, a bottom surface and a plurality of side surfaces; at least one upper layer 22 selected from a plurality of upper layers having different thicknesses, the at least one upper layer comprising a top surface, a bottom surface and a plurality of side surfaces, the at least one upper layer being made of resilient material and being adapted to stack over the base layer; a flexible cover 16 for seamlessly covering: the top surface of the topmost upper layer; the side surfaces of any of the plurality of upper layers; and at least partially .
Scarleski teaches a mattress 30 with adjustable height and hardness, the mattress comprising: a base layer 44 comprising a top surface, a bottom surface and a plurality of side surfaces; a flexible cover 42; a plurality of attachment mechanisms 72-82 having a length adapted to vary according to the height of the mattress, each attachment mechanism comprising: a first member attached to the flexible cover; a second member secured to the base layer; wherein the first member and the second member are adapted to detachably mate to one another to solidly maintain the flexible cover to the base layer (see fig. 18a, 19a, 20a, 21a, 22a and 23a).
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the attachment mechanism of Balonick (zipper) with the attachment mechanism (straps and buckle) as taught by Scarleski. Scarleski teaches it is known in the art that a zipper attachment mechanism can be substituted with strap and buckle attachment mechanism to secure bedding components together. Such a modification would not yield expected results. 
Re-Claim 2
Balonick as modified by Scarleski discloses, 
the mattress further comprising a base cover 34 (sturdy fabric) adapted to wrap the base layer, the second member of the attachment mechanism being secured to the base cover.
Re-Claim 3
Balonick as modified by Scarleski discloses, 

Re-Claim 4
Balonick as modified by Scarleski discloses, 
the second member of each of the attachment mechanisms being attached to the bottom surface of the base layer.
Re-Claim 7
Balonick as modified by Scarleski discloses, 
the upper layers having a hardness level being lower or equal than the base layer.
Re-Claim 9
Balonick as modified by Scarleski discloses, 
the mattress comprising at least 4 attachment mechanisms, two first members being attached per longitudinal side of the flexible cover and two second members attachments mechanisms per longitudinal side surface of the base layer.
Re-Claim 10
Balonick as modified by Scarleski discloses, 
each of the attachment mechanism comprising a length adjusting mechanism 105.
Re-Claim 11
Balonick as modified by Scarleski discloses, 
a mattress 30 further comprising a first strap (see fig. 18a, 20a) attached to the flexible cover 32 and a second strap (see fig. 18a, 20a) attached to the base layer 34, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the 
Re-Claim 22
Balonick as modified by Scarleski discloses, 
the flexible cover seamlessly covering junctions between the top surface and the plurality of side surfaces of the at least one upper layer and the top surface and the plurality of side surfaces of the base layer. 
Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balonick as modified by Scarleski further in view of US Patent Publication US2014/0182060A1 hereinafter referred to as Mikkelsen. Balonick discloses the claimed apparatus however does not disclose wherein the top or bottom surfaces of the upper layers are made of material increasing friction between the layers. 
Mikkelsen teaches wherein the top or bottom surfaces of the upper layers are made of material 244 increasing friction between the layers. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Balonick to include a means for securing the base layer and upper layer frictionally together. Such a modification would improve that apparatus of Balonick by further providing a securing means for securing the base layer and upper layer together. Such a modification would yield expected results. 
Re-claim 6
Balonick as modified by Mikkelsen discloses, 
wherein the top surface of a first upper layer is adapted to frictionally engage with a bottom surface of a second upper layer (see fig. 2).
Re-claim 8
Balonick as modified by Mikkelsen discloses the claimed invention except for the flexible layer having side walls made of a first expandable material and a top surface made of a second material, the .

Claim(s) 1-4, 7, 9-10 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balonick in view of US Patent Publication US2019/0313809A1 hereinafter referred to as Dolter. Balonick discloses a mattress 10 with adjustable height and hardness, the mattress comprising: a base layer 12 comprising a top surface, a bottom surface and a plurality of side surfaces; at least one upper layer 22 selected from a plurality of upper layers having different thicknesses, the at least one upper layer comprising a top surface, a bottom surface and a plurality of side surfaces, the at least one upper layer being made of resilient material and being adapted to stack over the base layer; a flexible cover 16 for seamlessly covering: the top surface of the topmost upper layer; the side surfaces of any of the plurality of upper layers; and at least partially the side surfaces of the base layer; a plurality of attachment mechanisms 24, 42 each attachment mechanism comprising: a first member 24 secured to the flexible cover; a second member 42 secured to the base layer; wherein the first member and the second member are adapted to detachably mate to one another to solidly maintain the flexible cover to the base layer. However, does not disclose a plurality of attachment mechanisms having a length adapted to vary according to the height of the mattress.
Dolter teaches a mattress 10 with adjustable height and hardness, the mattress comprising: a base layer 12 comprising a top surface, a bottom surface and a plurality of side surfaces; at least an 
It would have been obvious to one of ordinary skill in the art at the time of invention to substitute the attachment mechanism of Balonick (zipper) with the attachment mechanism (straps and buckle) as taught by Dolter. Dolter teaches it is known in the art that a zipper attachment mechanism can be substituted with strap and buckle attachment mechanism to secure bedding components together. Such a modification would not yield expected results. 
Re-Claim 2
Balonick as modified by Dolter discloses, 
the mattress further comprising a base cover 34 (sturdy fabric) adapted to wrap the base layer, the second member of the attachment mechanism being secured to the base cover.
Re-Claim 3
Balonick as modified by Dolter discloses, 
the base cover being made of semi-rigid material (the fabric cover is described as sturdy).
Re-Claim 4
Balonick as modified by Dolter discloses, 
the second member of each of the attachment mechanisms being attached to the bottom surface of the base layer.

Balonick as modified by Dolter discloses, 
the upper layers having a hardness level being lower or equal than the base layer.
Re-Claim 9
Balonick as modified by Dolter discloses, 
the mattress comprising at least 4 attachment mechanisms, two first members being attached per longitudinal side of the flexible cover and two second members attachments mechanisms per longitudinal side surface of the base layer.
Re-Claim 10
Balonick as modified by Dolter discloses, 
each of the attachment mechanism comprising a length adjusting mechanism 105.
Re-Claim 22
Balonick as modified by Dolter discloses, 
the flexible cover seamlessly covering junctions between the top surface and the plurality of side surfaces of the at least one upper layer and the top surface and the plurality of side surfaces of the base layer. 

Claims 5, 6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balonick as modified by Dolter further in view of Mikkelsen. Balonick discloses the claimed apparatus however does not disclose wherein the top or bottom surfaces of the upper layers are made of material increasing friction between the layers. 
Mikkelsen teaches wherein the top or bottom surfaces of the upper layers are made of material 244 increasing friction between the layers. It would have been obvious to one of ordinary skill in the art at the time of invention to modify the apparatus of Balonick to include a means for securing the base 
Re-claim 6
Balonick as modified by Mikkelsen discloses, 
wherein the top surface of a first upper layer is adapted to frictionally engage with a bottom surface of a second upper layer (see fig. 2).
Re-claim 8
Balonick as modified by Mikkelsen discloses the claimed invention except for the flexible layer having side walls made of a first expandable material and a top surface made of a second material, the rigidity of the first material being different than the rigidity of the second material of the top surface.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to select the material of the flexible cover to be made of a first expandable material and a top surface made of a second material, the rigidity of the first material being different than the rigidity of the second material of the top surface, since it has been held to be within the general skill of a worker in the art to select known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Balonick in view of Dolter further in view of Scarleski. Balonick as modified discloses the claimed apparatus however does not disclose the mattress further comprising a first strap attached to the flexible and a second strap attached to the base layer, the attachment mechanisms comprising: a first buckle attached to the first strap; a second buckle attached to the second strap, the second buckle being adapted to mate and attach with the first buckle; the length adjusting mechanism being an adjustable slide adapted to receive one of the first or second strap.
. 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-11 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEOLU A ADEBOYEJO whose telephone number is (571)270-3072.  The examiner can normally be reached on M-Th 10AM-5PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 571-272-6856.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IFEOLU A ADEBOYEJO/Examiner, Art Unit 3673    

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673